Whereas, the Court as is stated in the Opinion by Mr. Presiding Justice WHITFIELD, on the 16th day of December, 1937, after its issuance of a Peremptory Writ of Mandamus in the above entitled cause, for the *Page 425 
reasons stated, issued its stay order in the following language, to-wit:
"Attorneys representing H.C. Rorick, Joseph R. Grundy and James R. Easton having filed a petition asking, (a) for leave to intervene herein, (b) that this Court recall its peremptory writ of mandamus herein or in the alternative that the Court stay the execution temporarily of the said peremptory writ of mandamus and (c) for other and further relief and the said petition having been considered by the Court, it is ordered and adjudged by the Court that further execution of the peremptory writ of mandamus issued in this cause on December 15, 1937, be and it is hereby stayed and enjoined until the further order of this Court.
"And it is further ordered by the Court that a hearing upon the above mentioned petition by Counsel for Mr. Rorick and others respecting this matter will be heard by the Court at 10:00 o'clock A.M. Monday, December 20, 1937."
And Whereas upon further consideration by the Court the majority of the Justices of the Court are of the Opinion that the aforesaid judgment awarding a Peremptory Writ of Mandamus should be adhered to because of the reasons stated by Mr. Justice BUFORD.
NOW THEREFORE the Stay Order above quoted is now vacated, set aside and annulled.
BROWN, BUFORD and CHAPMAN, J.J., concur.
ELLIS, C.J., agrees to conclusion that peremptory writ stand.
WHITFIELD and TERRELL, J.J., dissent.